UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2007


DAVID ALBERT TAPOLO KEMBO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 10, 2009              Decided:   March 10, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


David Albert Tapolo Kembo, Petitioner Pro Se. Daniel Eric
Goldman, Senior Litigation Counsel, Yamileth G. HandUber, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; George William
Maugans,   III,  Special   Assistant  United   States  Attorney,
Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Albert Tapolo Kembo, a native and citizen of

Cameroon,    petitions      for    review      of   an    order   of     the      Board    of

Immigration Appeals affirming the Immigration Judge’s denial of

adjustment    of   status    and    voluntary        departure      as    a    matter      of

discretion.    We have considered Kembo’s arguments, and find that

we are without jurisdiction to review the Board’s affirmance of

these     discretionary           determinations.                 See         8     U.S.C.

§ 1252(a)(2)(B) (2006); see also 8 U.S.C. § 1229c(f) (2006).                              We

accordingly dismiss the petition for review.                       We dispense with

oral    argument   because        the    facts      and   legal     contentions           are

adequately    presented      in    the    materials        before      the     court      and

argument would not aid the decisional process.


                                                                  PETITION DISMISSED




                                           2